Citation Nr: 1527522	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left knee arthritis and strain, claimed as secondary to service-connected disabilities of the right knee and low back.

2. Entitlement to effective dates earlier than October 14, 2009 for the grant of service connection for migraine headaches and a 0 percent rating and earlier than October 29, 2013, for the award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to December 1991.  This claim for service connection is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The earlier effective date claims arise from an October 2013 RO decision that awarded service connection for migraine headaches and assigned a 0 percent rating as of October 14, 2009, and a 30 percent rating as of October 29, 2013.  

The earlier effective date issues are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

The Veteran's left knee arthritis and chronic strain is reasonably shown to be causally linked to her service-connected right knee and low back disabilities.


CONCLUSION OF LAW

Service connection for left knee arthritis and strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection is warranted for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that her service-connected right knee and low back disabilities have caused or aggravated her left knee disability.  Her service treatment records (STRs) show right knee symptomatology during service, but not left knee symptomatology or disability during service.  The Veteran has submitted an October 2011 private medical opinion that includes the statement: "She [the Veteran] has a history of bilateral knee pain, initially affecting mainly the right joint but of recent due to her posture from her back and R knee pain the left knee joint is now being affected."  The Board's August 2013 remand discussed this "favorable October 2011 medical opinion" and found that additional development was required to obtain clarification of whether the Veteran had a diagnosed left knee disability, and to seek a medical opinion with a clearer explanation of rationale (with the Board expressly directing that a VA medical opinion must reference the pertinent October 2011 private opinion).

As discussed in the Board's subsequent September 2014 remand, the VA medical opinion obtained during the processing of the August 2013 Board remand was inadequate.  The Board's September 2014 remand again directed, in response to concerns raised by the Veteran's representative, that a new VA examination report include (among other items) "reference to the medical evidence of record, the Veteran's lay statements regarding her left knee condition, and the favorable October 2011 medical opinion."

In brief, the VA medical opinions / addenda obtained following the September 2014 present less than fully adequate and persuasive discussion of rationale.  Notably, the most recent February 2015 VA medical opinion (presented as an addendum, by a different author, to prior VA medical opinions) notes that there is now objective medical evidence of "mild bilateral knee arthritis on plain films" and accepts that diagnosis.

The Board is now presented with an evidentiary record that features (1) the October 2011 private medical opinion that relates the Veteran's left knee pain symptoms to postural changes due to the service-connected right knee and low back disabilities, (2) medical evidence establishing that the left knee pain is attributable to objectively diagnosed arthritis / degenerative joint disease of the left knee (in addition to previously diagnosed "strain"), and (3) VA medical opinions that the Board finds do not present a fully adequate and persuasive rationale for disagreement with the October 2011 private opinion (including failing to acknowledge, reference, or address the October 2011 private opinion).

Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran's left knee disability (featuring arthritis and strain) is causally linked to the service-connected right knee and back disabilities.  Accordingly, service connection for left knee arthritis and strain, as secondary to the service-connected right knee and low back disabilities, is warranted.


ORDER

Service connection for left knee arthritis and strain is warranted.


REMAND

Viewing a May 2014 written statement in the light most favorable to the Veteran, the Board finds that the Veteran expressed disagreement with the effective dates of the initial ratings assigned for her service-connected migraine headaches in the AOJ's October 2013 rating decision.  The AOJ has not issued a SOC addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [It appears the RO recognized the Veteran's disagreement, but treated the May 2014 written statement as a freestanding claim for earlier effective dates.  The RO subsequently issued a February 2015 rating decision "denying" earlier effective dates.  However, the United States Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claims for earlier effective dates, because to allow such a claim would be contrary to the laws pertaining to finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).]  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

The AOJ must issue a SOC addressing the issue of entitlement to effective dates earlier than October 14, 2009 for the grant of service connection for migraine headaches and a 0 percent rating and earlier than October 29, 2013, for the award of a 30 percent rating, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, this issue should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


